Exhibit 10.7
November 29, 2010
Paul Sweetenham
The TJX Companies, Inc.
770 Cochituate Road
Framingham, MA 01701
Re: Performance-Based Matching Credits
Dear Paul:
     On November 29, 2010, the Executive Compensation Committee (the
“Committee”) of the Board of Directors of The TJX Companies, Inc. (“Parent”)
approved a benefit enhancement for you to be provided by TJX UK (the “Company”),
as described in this letter agreement. Capitalized terms not defined in this
letter agreement have the same meaning as in Parent’s Executive Savings Plan, as
amended (the “ESP”).

  1.   The Company shall maintain an unfunded book-entry account in your name
(the “Credit Account”) to which shall be credited amounts equal to the employer
credits allocable to you under the terms of this letter agreement (the
“Credits”). For the avoidance of doubt, (i) all benefits under this letter
agreement shall be an unfunded contractual deferred compensation obligation of
the Company and (ii) all credits will be conditional until vesting.     2.  
Subject the terms of this letter agreement, you shall be entitled to the
following performance-based matching Credits.

  (a)   The amount eligible to be matched (your “Eligible Pension
Contributions”) with respect to a Fiscal Year shall be the sum of (i) your base
salary deferred during the Compensation Year under The TK Maxx Pension Plan (the
“Pension Plan”), up to 8% of your base salary for the Compensation Year, plus
(ii) your award, if any, under Parent’s Management Incentive Plan (“MIP”) for
such Fiscal Year and deferred under the Pension Plan following the close of such
Fiscal Year, up to 8% of such MIP award. The “Fiscal Year” means the fiscal year
of Parent. The “Compensation Year” means the calendar year ending within the
Fiscal Year.     (b)   For each Fiscal Year for which you are eligible for
Credits under subsection (c) below, there shall be credited to your Credit
Account an amount equal to the following percentage of your Eligible Pension
Contributions:

  (i)   0%, if the percentage payout of MIP (Corporate) target award
opportunities is less than 90%; or     (ii)   50%, if the percentage payout of
MIP (Corporate) target award opportunities is 90%; or     (iii)   a prorated
percentage between 50% and 100%, if the percentage payout of MIP (Corporate)
target award opportunities is between 90% and 100%; or

1



--------------------------------------------------------------------------------



 



  (iv)   100%, if the percentage payout of MIP (Corporate) target award
opportunities is 100%; or     (v)   a prorated percentage between 100% and 150%,
if the percentage payout of MIP (Corporate) target award opportunities is
between 100% and 125%; or     (vi)   150%, if the percentage payout of MIP
(Corporate) target award opportunities is 125% or higher.

      Any proration under clause (iii) or (v) of this subsection (b) shall be
determined in accordance with Section 3.3(b)(ii) of the ESP.

  (c)   The Credits shall be credited as soon as practicable following the close
of the Fiscal Year to which the Credits relate, and only if you remain employed
by the Employer through the last day of the Fiscal Year. Your eligibility for
the Credits commences with the Fiscal Year ending January 29, 2011 and shall
continue, subject to the immediately preceding sentence and the other terms of
this letter agreement, up to and including the Fiscal Year ending in 2030.    
(d)   The Credits shall be determined and credited in pounds sterling.

  3.   You shall become 50% vested in your rights with respect to the balance of
the Credit Account on the fifth anniversary of the date on which any amounts are
first credited to the Credit Account. You shall become 100% vested in your
rights with respect to the balance of the Credit Account upon the earliest to
occur of (i) your attainment of age fifty-five (55), (ii) your Separation from
Service by reason of Disability or death (in accordance with the terms of the
ESP), or (iii) a Change of Control. For the avoidance of doubt, any portion of
the Credit Account that does not vest in accordance with the two preceding
sentences shall be automatically and immediately forfeited upon your Separation
from Service for any reason.     4.   The Credit Account shall be adjusted on a
periodic basis to reflect deemed investment experience, and any distribution or
withdrawal, in accordance with Article 4 of the ESP, the provisions of which are
hereby incorporated by reference. For the avoidance of doubt, any measuring
investment option (as described in such Article 4) specified by the
Administrator may, but need not, include such investment options as may be
available under the Pension Plan, the ESP, or other Employer plan. Neither the
Administrator nor the Employer in any way guarantees the Credit Account from
loss or decline for any reason.     5.   The vested portion of your Credit
Account shall be distributed in accordance with and subject to the provisions of
Article 5 and Article 6 of the ESP related to Employer Credit Accounts, each of
which is hereby incorporated by reference. Accordingly, and without limitation
and with such further modifications as are set forth herein,

  (a)   your vested Credit Account shall be paid upon the earliest to occur of
(i) your death; (ii) your Separation from Service by reason of Disability; or
(iii) the later

2



--------------------------------------------------------------------------------



 



      of (A) your Separation from Service for any reason and (B) your attainment
of age fifty-five (55); provided, that any such payment shall be subject to
subsection (e) below and subsections (c) and (d) of Sections 5.1 of the ESP
(except that Section 5.1(c) of the ESP shall apply only to the extent such
payments constitute non-exempt deferred compensation subject to Section 409A);
and further provided, that if your Separation from Service is for cause (as
determined by the Administrator), no portion of your Credit Account shall be
paid and the entirety of your Credit Account shall instead be immediately
forfeited;     (b)   the amount distributable to you shall be paid in a lump sum
unless a timely installment election is submitted with the consent of the
Administrator in accordance with Section 6.2 of the ESP, in which case the
amount of each installment shall be calculated in accordance with such
Section 6.2 of the ESP;     (c)   payments following your death shall be
accelerated to the extent provided by Section 6.3 of the ESP;     (d)   you
shall be eligible to apply for a distribution in the event of an Unforeseeable
Emergency in accordance with Sections 5.2 and 6.1(d) of the ESP; and     (e)  
your right to receive and/or retain any portion of your Credit Account is
conditioned on your full and continued compliance with any applicable
confidentiality, noncompetition, or nonsolicitation agreement, or any similar or
related agreement, with the Employer, and upon any breach or threatened breach
of any covenant contained in such agreements, in addition to the remedies set
forth in such agreement, the Company shall have the right to immediately cease
making any payment to you with respect to the Credit Account and shall have the
right to require that you repay the Company, with interest, any amount or
amounts previously paid to you with respect to your Credit Account.

  6.   The Committee, by written instrument executed by a duly authorized
representative, shall have the right to amend the provisions of this letter
agreement at any time and with respect to any of the provisions hereof;
provided, however, that no such amendment shall materially or adversely affect
your right with respect to Credits already made as of the date of such
amendment, except (to the extent such Credits constitute non-exempt deferred
compensation subject to Section 409A) as permitted under Section 409A. The
Committee reserves the right at any time to terminate or suspend the operation
of this letter agreement.     7.   The following provisions of the ESP (to the
extent applicable to Employer Credits and Employer Credit Accounts thereunder)
shall apply to your entitlement under this letter agreement (such entitlement to
be construed as the Plan, and you as the Participant, for purposes of such
provisions), and are hereby incorporated by reference: Section 7.1 (Designation
of Beneficiaries); Article 8 (Administration); Section 11.1 (Limitation on
Liability of Employer); Section 11.2 (Construction); Section 11.3 (Taxes); and
Section 11.5 (Spendthrift Provision).

3



--------------------------------------------------------------------------------



 



  8.   Your rights under this letter agreement shall not limit any rights that
you may have to other compensation or benefits from the Company (including,
without limitation, any rights you may have under the Pension Plan) or from
Parent; provided, that except as otherwise provided by the Committee, for so
long as you are eligible for the Credits under this letter agreement you shall
not be eligible to participate in the ESP or in any other pension or deferred
compensation plan (whether tax-qualified or not, and whether or not funded)
maintained by Parent.     9.   Your benefits under this letter agreement are
intended to comply with the requirements of Section 409A or the requirements for
exemption from Section 409A, and shall be construed and administered
accordingly; provided, that in no event shall the Employer be liable by reason
of any failure of such benefit to comply with Section 409A or the requirements
for an exemption from Section 409A.     10.   Your rights under this letter
agreement are personal to you. You may not transfer, assign or dispose of any or
all of your rights under this letter or your interest in any unvested benefits,
in addition to the limitations incorporated by reference to Section 11.5 of the
ESP.

              If the foregoing is acceptable to you, please so indicate by
signing the enclosed copy of this letter agreement in the space indicated below
and returning the same to Greg Flores at The TJX Companies, Inc., whereupon this
letter agreement shall take effect as of November 29, 2010.

                  Accepted and agreed:       TJX UK    
 
               
/s/ Paul Sweetenham
 
Paul Sweetenham
      By:   /s/ Paul Wilmot
 
   
 
                        THE TJX COMPANIES, INC.    
 
               
 
      By:   /s/ Greg Flores
 
   

4